DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.
Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive.
With regard to the arguments on pages 6-9 directed towards Ueno et al. (Ueno) (US 2016/0146633),
Applicant argues that Ueno does not disclose “ wherein the magnetic moment of the dipole magnet has a predetermined angle with respect to the sensing unit, wherein the predetermined angle is based upon, at least in part, a direction of expected wear.” No specific arguments are presented as to why the prior art does not disclose this feature, and the Examiner further respectfully notes that this feature is not found in claim 12 as argued.  Instead, applicant recites “wherein the magnetic moment of the dipole magnet has a predetermined angle with respect to the sensing unit, wherein the predetermined angle is configured to minimize error from eccentric rotation” in claim 12, and the prior art discloses this feature for the reasons stated below.  That stated, the Examiner notes that claim 21 recites a similar feature, and with regard to 

With regard to the arguments on pages 9-10 directed towards Claim 15,
Applicant argues that Ueno does not disclose “wherein the mechanical alignment feature is detectable from the outside of the rotary position sensor.”  Applicant respectfully does not explain why the prior art does not disclose this claim feature.  That stated, the Examiner respectfully disagrees with applicant.  The mechanical alignment feature of Ueno can be or include spring (4) as seen in Figure 3.  When applicant recites that the mechanical alignment feature is detectable from the outside, applicant is reciting that the feature is able to be detected (detectable) from the outside in some manner.  This interpretation is reasonable in light of 

    PNG
    media_image1.png
    434
    756
    media_image1.png
    Greyscale

That stated, as seen above, the left arrow indicates a protrusion that controls movement in the up/down direction, and thus controls mechanical alignment of the device in at least one 
As such, the Examiner respectfully disagrees with applicant.
With regard to pages 11-13,
On these pages, applicant notes the new claim features that have been added to the claims and generally states that references do not disclose each and every element of the new claims.  The Examiner respectfully disagrees with applicant and directs applicant’s attention to the rejection found below which explains why the prior art discloses the claim features. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soyama et al. (Soyama) (US 2011/0018529).
As to Claim 12,
Soyama discloses a rotary position sensor comprising: a first structure (20),(S),(40),(30); a second structure (10), the first structure being rotatably coupled to the second structure by a bearing (32) having a rotation axis (Figure 2), (Paragraph [0063]); a dipole magnet (71) attached 
As to Claim 20,
Soyama discloses the dipole magnet is circular (Figure 8).
Claims 12-15, 19, 21, 22, and 24-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al. (Ueno) (US 2016/0146633).
As to Claim 12,
Ueno discloses A rotary position sensor comprising: a first structure (3),(6a),(2); a second structure (1), the first structure being rotatably coupled to the second structure by a bearing (3a) having a rotation axis (Figure 3), (Paragraph [0027]); a dipole magnet (20) attached to the first structure (Figures 1 and 3), the dipole magnet having a direction of magnetic moment (Figure 2), (Paragraph [0024] / note magnetic field is oriented perpendicular to the rotation axis); and a sensing unit (10) attached to the second structure, (Figure 3), the sensing unit having a centre and 
As to Claim 13,
Ueno discloses the first structure includes a shaft (2) attached to a lever (6), the lever being substantially parallel to the line (Figure 3 / portion (6a) of the lever is parallel to the line).
As to Claim 14,
Ueno discloses shaft is substantially perpendicular to the lever (Figure 3 / note the shaft is perpendicular to portion (6a) of the lever).
As to Claim 15,

    PNG
    media_image1.png
    434
    756
    media_image1.png
    Greyscale

Ueno disclose a mechanical alignment feature ((4) and/or (2e), (3c), and gaps in element (3) or, for claim 19, the feature can be either or both of the above features indicated by the arrows shown above) for properly orienting the direction of magnetic moment of the dipole magnet (Paragraph [0025] / note feature (4) is a return spring and will therefore return the overall device to a desired position, and that the opening in the spring, the spring itself, or the other elements can be used for mechanical alignment), (see above figure and note that either protrusion indicated by the arrows controls the movement of first structure because they prevent movement in certain directions and thus cause the device to be aligned in a specific manner). 
As to Claim 19,
Ueno discloses the mechanical alignment feature is selected from the group consisting of: a pattern on an outside of the first structure, a non-axisymmetric part of the outside of the first structure, a hole in the first structure, and a protrusion of the first structure (see above figure / note the left feature indicated by the leftmost arrow is a feature that controls the alignment of the 
As to Claim 21,
Ueno discloses A rotary position sensor comprising: a first structure (3),(6a),(2); a second structure (1), the first structure being rotatably coupled to the second structure by a bearing (3a) having a rotation axis (Figure 3), (Paragraph [0027]); a dipole magnet (20) attached to the first structure (Figures 1 and 3), the dipole magnet having a direction of magnetic moment (Figure 2), (Paragraph [0024] / note magnetic field  is oriented perpendicular to the rotation axis); and a sensing unit (10) attached to the second structure (Figure 3), the sensing unit having a centre and configured to measure an absolute position of a rotation angle of the dipole magnet (Figures 1-3 / note a dipole magnet is used similar to applicant and any measurement from this magnet will be unique at all positions, and thus be an absolute position), wherein the magnetic moment of the dipole magnet has a predetermined angle with respect to the sensing unit (Paragraph [0024]  / note the magnetic moment must have a predetermined angle with respect to the sensing unit when the device is assembled), wherein the predetermined angle is determined by at least a direction of expected wear (Figure 3 / Ueno reasonably discloses the claim feature because the predetermined angle is selected by Ueno so that the device operates as intended and as shown in Figure 3.  This would reasonable account for any variances, including wear, for a reasonable period of time because the device is intended to work as seen in Figure 3.  Furthermore, wear could reasonable occur but where the predetermined angle of Ueno would still allow the device to operate.  Applicant has not explained or provided evidence as to why Ueno would not reasonably have accounted for wear, such as be using components and arranging them as shown tot allow the device to continue to function as shown for a reasonable life of the device.  Lastly, 
As to Claim 22,
Ueno discloses the first structure includes a shaft (2), wherein the dipole magnet is affixed within a cavity of the shaft (Figure 3).
As to Claim 23,

    PNG
    media_image1.png
    434
    756
    media_image1.png
    Greyscale

Ueno discloses A rotary position sensor comprising: a first structure (3),(6a),(2) and a second structure (1), the first structure being rotatably coupled to the second structure by a bearing (3a) having a rotation axis (Figure 3), (Paragraph [0027]); a dipole magnet (20) attached to the first structure (Figures 1 and 3) with a direction of magnetic moment  perpendicular to the 
As to Claim 24,
Ueno discloses the alignment characteristic is at least one of: a pattern on the outside of the first structure; and a non-axisymmetric part of the outside of the first structure (see above figure and note that the element on the leftmost part of the figure is not symmetric with respect to the rotation axis and thus is a non-axisymmetric part).

Ueno discloses the first structure comprises a shaft (2) and the dipole magnet is attached to a proximal end of the shaft (Figure 3).
As to Claim 26,
Ueno discloses the first structure further comprises a coupling element (6a) or (3) which is attached to a distal end of the shaft (Figure 3).
As to Claim 27,
Ueno discloses wherein in the shaft is press-fitted in the coupling element (Figure 3/ note that the shaft is in the coupling element, and that the manner in which it was placed into the element is a product by process feature (See MPEP 2113).  Because Ueno discloses the structural features of this claim, it discloses the above claim limitations).
As to Claim 29,
Ueno discloses the coupling element is provided with the alignment characteristic (Figure 3).
As to Claim 30,
Ueno discloses the magnetic moment of the dipole magnet has a predetermined angle with respect to the sensing unit (Figures 1 and 3 / note the moment is perpendicular to the rotation axis which is a predetermined angle with respect to the sensing unit).
As to Claim 31,
Ueno discloses the predetermined angle is configured to minimize error from eccentric rotation (Figure 3 / note that the angle is used to cause the device to operate as shown in Figure 1 which does not include eccentric rotation, and this is reasonably an angle that minimizes eccentric rotation).

As to Claim 32,
Ueno discloses the predetermined angle is determined by at least a direction of expected wear (Figure 3 / Ueno reasonably discloses the claim feature because the predetermined angle is selected by Ueno so that the device operates as intended and as shown in Figure 3.  This would reasonable account for any variances, including wear, for a reasonable period of time because the device is intended to work as seen in Figure 3.  Furthermore, wear could reasonable occur but where the predetermined angle of Ueno would still allow the device to operate.  Applicant has not explained or provided evidence as to why Ueno would not reasonably have accounted for wear, such as be using components and arranging them as shown tot allow the device to continue to function as shown for a reasonable life of the device.  Lastly, the prior art reasonable discloses this claim feature because, as best understood, it is a product by process feature as the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (Ueno) (US 2016/0146633) in view of Weschke (US 2015/0253803).
As to Claim 28,
Ueno does not discloses wherein a weld strengthens the connection between the coupling element and the shaft.
Weschke discloses a weld strengthens the connection between the coupling element (8)  and the shaft (14) (Paragraph [0048]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ueno to include a weld strengthens the connection between the coupling element and the shaft as taught by Weschke in order to advantageously ensure that the coupling element does not detach from the shaft so that the device can continue to function as intended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858